  Case 1:20-cv-04664-BMC Document 36 Filed 10/09/20 Page 1 of 2 PageID #: 417




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


Mathew Harley, et al.,
                                                                       Docket No. 1:20-cv-04664-BMC
                                            Plaintiffs,
                         v.                                            NOTICE OF MOTION TO
                                                                       DISMISS, OPPOSITION TO
                                                                       MOTION FOR
Peter S. Kosinski, et al.,                                             PRELIMINARY
                                                                       INJUNCTION AND MOTION
                                          Defendants.                  TO SEVER AND TRANSFER




        Please take notice that pursuant to this Court’s Order that Responses to Plaintiffs’

 Complaint and Motion for Preliminary Injunction be filed no later than October 9, 2020,

 Kentucky Defendants Michael G. Adams and Albert Benjamin Chandler will move this Court,

 before the Honorable Brian Cogan, United States District Judge, at the United States Courthouse

 for the Eastern District of New York, located at 225 Cadman Plaza E, Brooklyn, NY 11201, for

 an Order pursuant to Fed. R. Civ. P. 12(b)(2), 12(b)(6), 21, and 28 U.S.C. §1404.:

             •   denying the Plaintiffs’ Motion for Preliminary Injunction;

             •   dismissing Plaintiffs’ Complaint with prejudice; or

             •   in the alternative, granting these Defendants’ Motion to Sever and Transfer.

        Attached is Defendants’ Memorandum of Law in support of the Motion to Dismiss, in

 Opposition to the Motion for Preliminary Injunction, and in support of the Motion to Sever and

 Transfer.




                                                 1
 Case 1:20-cv-04664-BMC Document 36 Filed 10/09/20 Page 2 of 2 PageID #: 418




Dated: October 9, 2020

                                            Respectfully Submitted,

                                            /s/ R. Kent Westberry
                                            R. Kent Westberry
                                            Bridget M. Bush
                                            Landrum & Shouse, LLP
                                            1900 West Main Street, Suite 1900
                                            Louisville, KY 40202
                                            (502)589-7616
                                            kwestberry@landrumshouse.com
                                            bbush@landrumshouse.com
                                            Counsel for Secretary Michael Adams;
                                            admitted pro hac vice

                                            /s/ Taylor Austin Brown
                                            Taylor Austin Brown
                                            Kentucky State Board of Elections
                                            140 Walnut Street
                                            Frankfort, KY 40601
                                            TaylorA.Brown@ky.gov
                                            Counsel for Defendant Albert Benjamin
                                            Chandler; application for pro hac vice
                                            forthcoming




                                      2
